SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March 31, 2011 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-30595 ORPHEUM PROPERTY, INC. (Exact name of small business issuer in its charter) Delaware 33-0619256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 St. Charles Avenue – Suite 2534 New Orleans, LA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (504) 599-5697 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Secur­ities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YESþNO o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) State issuer's revenues for its most recent fiscal year: $ -0- State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$1,650,000 based on a closing sale price of $ 1.10 on that date. The number of shares outstanding of the issuer's classes of Common Stock as of March 31, 2011: Common Stock, $.001 Par Value – 6,461,336 sharesPreferred Stock $.001 Par Value-0- DOCUMENTS INCORPORATED BY REFERENCE:NONE PART I ITEM 1.BUSINESS When used in this Form 10-K, the words “expects,” “anticipates,” “estimates” and similar expressions are intended to identify forward-looking statements. Such statements are subject to risks and uncertainties, including those set forth below under “Risks and Uncertainties,” that could cause actual results to differ materially from those projected. These forward-looking statements speak only as of the date hereof. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Company’s expectations with regard thereto or any change in events, conditions or circumstances on which any statement is based. This discussion should be read together with the financial statements and other financial information included in this Form 10-K. Background On May 20, 2003, Orpheum Property, Inc., formerly known as Back Channel Investments, Inc., a publicly reporting Delaware corporation formed in April 1994 solely to seek for and make an acquisition, entered into an acquisition agreement whereby it acquired all of the common stock of Orpheum Property, Inc., a Hawaii corporation formed on February 14, 2003.There were two officers, directors and shareholders of the Hawaii Corporation.The acquisition was effected as a tax free share exchange, with the two shareholders of Orpheum Property, Inc. (Hawaii) receiving 7,000,000 new shares of common stock and the existing shareholders of the Delaware parent retaining all of their 3,000,000 shares (after giving effect to a 3-for-1 forward stock split) of common stock, which were originally issued in April 1994 for total consideration of $1,015 ($.0003 per share).The stockholders of Orpheum Property, Inc. (Hawaii) believed that the acquisition would enable their company to benefit from being part of a reporting company, that the combined entity would likely be able to become publicly trading, and that it would be better able to attract debt or equity financing for its business. No promoter or any other person was paid or compensated in connection with the acquisition..There was no particular value assigned to the shares of either company since neither had any appreciable assets or history of operations.The Delaware Corporation subsequently changed its name from Back Channel Investments, Inc. to Pacific Land and Coffee Corporation and then in 2010, to Orpheum Property, Inc.Unless we state otherwise, all references to Orpheum Property, Inc. refer to the combined entity. On November 6, 2006, Alfred Coscina, a director, officer and shareholder, contributed 100% of his interest in Coscina Brothers Coffee, LLC to the Company.Mr. Coscina did not receive any item of value in return for the capital contribution.Coscina Brothers Coffee, LLC was the Company’s principal supplier and is in the same principal business as the Company. The results of operations of the Company include the operations of Coscina Brothers Coffee LLC from November 6, 2006. On December 18, 2007, we acquired 70.3% of the outstanding common stock of Integrated Coffee Technologies, Inc., a Delaware corporation herein as (“Integrated Coffee Technologies”). The acquisition was effected pursuant to an Agreement and Plan of Reorganization dated December 18, 2007. In connection with the acquisition, the Registrant issued 7,644,149 newly authorized shares of common stock, and reserved 4,355,850 additional shares for the acquisition of the remaining Integrated Coffee Technologies shares. Since December 18, 2007 through March 31, 2008, an additional 892,904 shares were issued to exchanging Integrated Coffee Technologies shareholders, bringing our ownership of Integrated Coffee Technologies up to 75.54%. The operations of Integrated Coffee Technologies have been suspended due to lack of capital to develop this business and we have written off the technology associated with this business. On June 28, 2010, we acquired 129 University Place, LLC, whose sole asset was the Orpheum Theater, a property of historical renown, but unusable without significant renovations.It is intended that through the use of available tax credits we would be able to fund that project and restore the theater to its former glory.In connection with the acquisition, the Company issued 42,260 Class B Preferred shares to the owners of 129 University Place, LLC, obligated itself to issue shares of common stock valued at $3,474,000 to former investors in the Orpheum project, and assumed demand obligations with a principal amount due of $2,698,360 and accrued interest of $33,130. The executive offices of the Company are located at 201 St. Charles Avenue, Suite 2534, New Orleans, LA 70170.The telephone number is 504-599-5697. Our Operations As of March 31, 2011, Orpheum Properties, Inc. did not have any revenue producing operations.Our focus subsequent to that date is expanding our asset base through acquisitions of land and properties.We have also invested in a project in Baja, Mexico, which is expected to begin selling large quantities of decorative stones and is projected to produce significant revenues.Also, we have recently acquired the performance contracts of our CEO, Morris Kahn which will generate revenues beginning in 2012. 2 Employees As of March 31, 2011, we had no employees. ITEM 1A. RISK FACTORS. The securities of Orpheum Property, Inc. are highly speculative and very risky.Before you buy consider the following risk factors and the rest of this report. We are still in the development stage and may never be successful. Orpheum Property, Inc.'s activities have been limited.There can be no assurance that Orpheum Property, Inc. will be able to develop sufficient revenues through our various operations, although Orpheum Property, Inc. can continue to exist indefinitely at its current level if its officers continue to fund its operating deficit.If we do not increase our level of operations our common stock will not attain any value in any market that might develop, and investors will not be able to realize any value from their ownership of shares. We need funding to implement our business plan. Orpheum Property, Inc. is in need of approximately $50,000,000 in funding to carry out its business plan for the next twelve months for continued investments and general and administrative expenses.We intend to raise these funds through sales of company stock, both common and preferred. ITEM 1B.UNRESOLVED STAFF COMMENTS The Securities and Exchange Commission has submitted inquiries to us that question why we did not treat the purchase of 129 University Place, LLC as a reverse merger.After exhaustive analysis, valuations and expert consultation, we determined that the purchase of 129 University Place, LLC, was an asset purchase according to prevailing accounting literature as has been reflected on past quarterly reports and submissions.One of the components to qualify as a business combination, and in this case a reverse merger, both entities must qualify as operating businesses.In our case, 129 University Place, LLC had one asset, the Orpheum Theater, but had no history or plans to operate as a business, including the receiving of inputs and outputs.Prior to 129 University Place, LLC obtaining the Orpheum Theater, the property was held by another owner merely as an inventory item. ITEM 2.DESCRIPTION OF PROPERTY We rent 200 square feet of office space under a lease expiring in October 2014. ITEM 3.LEGALPROCEEDINGS Orpheum Property, Inc. is not a party to any pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fourth quarter of the fiscal year ended March 31, 2011. 3 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCK­HOLDER MATTERS Our common stock commenced trading in the quarter ended June 30, 2005 under the symbol PLCF.OB on the OTC Bulletin Board.The symbol was changed to PLFF.OB in September 2007 in connection with a one-for-three reverse stock split effective September 25, 2007.In the three years ended March 31, 2010 the high and low trading prices (adjusted for the reverse split) were as follows: Quarter Ended High Low June 30, 2007 September 30, 2007 December 31, 2007 March 31, 2008 June 30, 2008 September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 March 31, 2010 June 30, 2010 September 30, 2010 12/31/2010* 3/31/2011* * Subsequent to December 10, 2010 20:1 stock split These prices do not include retail mark up and mark down and may not represent actual transactions. As of March 31, 2011, there were approximately 300 holders of common stock. 4 ITEM 6.SELECTED FINANCIAL DATA The Registrant is not required to supply this information because it is a smaller reporting company. ITEM7. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS In our plan of operation for fiscal 2010-11 we stated a need to find a third party to acquire the public shell for the purpose of generating additional investment capital.As disclosed in the notes to the financial statements, such an investor was located and prior to June 30, 2010, a deal was consummated which includes the contribution of real estate which significantly increases the net assets and equity of the Company.Additionally, the coffee company and research subsidiaries were sold to former Directors, which helped the company in eliminating a material amount of liabilities. Information included in this report includes forward looking statements, which can be identified by the use of forward-looking terminology such as may, will, expect, anticipate, believe, estimate, or continue, or the negative thereof or other variations thereon or comparable terminology. The statements in "Risk Factors" and other statements and disclaimers in this report constitute cautionary statements identifying important factors, including risks and uncertainties, relating to the forward-looking statements that could cause actual results to differ materially from those reflected in the forward-looking statements. Since we have not yet generated significant and consistent revenues, we are a development stage company as that term is defined in Accounting Standards Codification (“ASC”) Topic 915.Our activities to date have been limited to seeking capital; seeking supply contracts and development of a business plan.Our auditors have included an explanatory paragraph in their report on our financial statements, relating to the uncertainty of our business as a going concern, due to our lack of operating history or current revenues, its nature as a start up business, management's limited experience and limited funds.We do not believe that conventional financing, such as bank loans, is available to us due to these factors.Management believes that it will be able to raise the required funds for operations from one or more future offerings, in order to implement our business plan.No terms have been discussed, and we cannot predict the price or terms of any offering nor the amount of dilution existing shareholders may experience as a result of such offering. Forward looking information Due to the significant change in operations during our fiscal year and subsequent to our year end, forward looking information related to our current operations would not be useful.As the re-organization and revamping of operations of the public company appear to be favorable, the recent changes do not have adequate historical documentation to formulate a definitive plan of action beyond stating that the company’s intention is to acquire additional investment capital and purchase numerous other properties for improvement, restoration and development. 5 ITEM8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA LaPorte, APAC 111 Veterans Blvd. | Suite 600 Metairie, LA 70005 504.835.5522 | Fax 504.835.5535 LaPorte.com Report of Independent Registered Public Accounting Firm To the Board of Directors Orpheum Property, Inc. (a development stage company) New Orleans, Louisiana We have audited the accompanying balance sheet of Orpheum Property, Inc. (a development stage company) as of March 31, 2011, and the related statements of operations, changes in stockholders equity, and cash flows for the year ended March 31, 2011 and for the period from inception (February 14, 2003) through March 31, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of Orpheum Property, Inc. for the year ended March 31, 2010 were audited by other auditors whose report, dated July 22, 2010, expressed an unqualified opinion on those financial statements. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Orpheum Property, Inc. as of March 31, 2011, and the results of its operations and its cash flows for the year then ended March 31, 2011, and for the period of inception (February 14, 2003) to March 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming Orpheum Property, Inc. will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has limited operating capital with limited revenue from operations.Realization of a major portion of the assets is dependent upon the Company’s ability to meet its future financing requirements, and the success of future operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are described in Note 2.The financial statements do not include any adjustment that might result from the outcome of this uncertainty. As more fully described in Notes 6 and 8 to the financial statements, the Company has transactions with related parties primarily to cover the Company’s cash flow needs associated with its operating expenses. A Professional Accounting Corporation Metairie, Louisiana August 6, 2012 NEW ORLEANS HOUSTON BATON ROUGE COVINGTON An Independently Owned Member, McGladrey Alliance The McGladrey Alliance is a premier affiliation of independent accounting and consulting firms. The McGladrey Alliance member firms maintain their name, autonomy and independence and are responsible for their own client fee arrangements, delivery ol services and maintenance ol client relationships. 6 ORPHEUM PROPERTY INC (A Development Stage Company) BALANCE SHEETS March 31, March 31, Assets Current Assets Cash in Bank $ $ Accounts Receivable, net of allowance for doubtful accounts of $-0- and $3,248 - Prepaid Expenses Total Current Assets Fixed Assets Equipment - Leasehold Improvements - Construction in Progress - Orpheum Theatre - Less: Accumulated Depreciation - ) Total Fixed Assets Other Assets Rent Deposit - Total Other Assets - Total Assets $ $ The accompanying notes are an integral part of these financial statements. 7 ORPHEUM PROPERTY INC (A Development Stage Company) BALANCE SHEETS (Continued) March 31, March 31, Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Credit Line - Payroll and Excise Taxes Payable - Payable - Jones Day - Advances by Officer - Current Portion - Long Term Debt - Accrued Interest - Demand Note - Orpheum - Total Current Liabilities Stockholders' Equity (Deficit) Preferred Stock Class A - 1,000,000 shares authorized; Par value of $.001 per share; 0 and 900,000 shares issued and outstanding - Common Stock - 50,000,000 shares authorized; Par value of $.001 per share; 6,461,336 shares and 638,744 shares issued and outstanding Stock Payable - Additional paid in capital Deficit accumulated during the development stage ) ) Total Orpheum Property, Inc.Stockholders' Equity (Deficit) ) Non-Controlling Interest - ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 8 ORPHEUM PROPERTY INC (A Development Stage Company) STATEMENTS OF OPERATION For the Years Ended March 31, 2011 and 2010 and for the Period from Inception (February 14, 2003) Through March 31, 2011 February 14, 2003 through For the Year Ended March 31, March 31, Revenues Sales $
